DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 15, and 21 are objected to because of the following informalities:
Claims 1 and 21 each recite “an island of absorbent material having smaller area than the drape”. This appears to be a typographic error for “an island of absorbent material having a smaller area than the drape”.
Claims 1 and 21 each recite “a silicone gel backing film having frame shape” in their respective line 9. This appears to be a typographic error for “a silicone gel backing film having a frame shape”.
Claim 15 recites “onto the pressure-sensitive acrylic-based on the” in lines 8 and 9. This appears to be a typographic error fore “onto the pressure-sensitive acrylic-based adhesive on the”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 17, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,007,083. Additionally, claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over independent claim 4 of U.S. Patent No. 11,007,083. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding application claim 15, independent patent claim 1, which claim 3 is dependent upon, recites all the subject matter of application claim 15, except for that the drape is a thin transparent film and that the silicone gel backing film is applied to the pressure-sensitive acrylic-based adhesive on the skin-facing surface of the drape. The portion of the specification that supports patent claim 1 teaches that the drape is thin and may be transparent (Col. 3, lines 8-30). The portion of the specification that supports patent claim 1 further teaches that the silicone gel backing film is brought into contact with the pressure-sensitive acrylic-based adhesive (Col. 4, lines 18-35). Therefore, the method of application claim 15 is an obvious variation of the method of patent claim 3, which is dependent on patent claim 1. Please see MPEP §804(II)(B)(2)(a).
Regarding application claim 17, patent claim 3 recites “kiss cutting the casting sheet around the island of absorbent material”. Therefore, because application claim 17 is dependent on application claim 15, and patent claim 3 is dependent on patent claim 1, the method of application claim 17 is an obvious of the method of patent claim 3.
Regarding application claim 18, patent claim 3 recites “removing an inside portion of the casting sheet”. Therefore, because application claim 17 is dependent on application claim 15, and patent claim 3 is dependent on patent claim 1, the method of application claim 17 is an obvious of the method of patent claim 3.
Regarding application claim 20, independent patent claim 4 recites all of the subject matter of independent patent claim 1, and further recites “providing a casting sheet and a thin film drape as a pre-manufactured roll”. Because independent patent claim 4 recites all the subject matter of independent patent claim 1, the method of application claim 15 is an obvious variation of the method of patent claim 3. Therefore, application claim 20, which is dependent on application claim 15, is an obvious variation of patent claim 4.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is dependent on claim 20, and recites “the dressing of claim 20”. However, claim 20 recites a method. Therefore, the scope of claim 22 is unclear. For the purpose of examination, claim 22 was interpreted as though it was dependent on claim 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Buan (US 2009/0299251 A1) in view of Pigg et al. (US 2015/0320605 A1) and in further view of Simmons et al. (US 2012/0209226 A1).
Regarding claim 1, Buan discloses a dressing (Fig. 1, feat. 10; ¶0025-0036) comprising: a drape (12) that is a thin film capable of maintaining a negative pressure underneath the drape upon application of a vacuum (¶0025); an adhesive on a skin-facing surface of the drape (16); an island of absorbent material (22) having a smaller area than the drape (Fig. 1 – island 22 is smaller than drape 12) and applied onto the skin-facing surface of the drape (¶0029) so as to leave a first margin of adhesive-coated drape around the island of absorbent material (See annotated fig. 1, feat. M1); a silicone gel having a frame shape surrounding the island of absorbent material (24; ¶0032-0036, especially ¶0034, lines 10-12), while leaving a second margin of adhesive coated drape around the silicone gel (See annotated fig. 1, feat. M2); and a release liner (34) having a larger area than the drape (Fig. 1 – release liner 34 is larger than drape 12), the release liner being in contact with the adhesive in the second margin of adhesive-coated drape (Annotated fig. 1, feat. A) and in contact with the silicone gel (Annotated fig. 1, feat. B).
[AltContent: textbox (Annotated figure 1: Adapted from figure 1 of Buan. M1 is the first margin, M2 is the second margin, A is the part of the release liner in contact with the adhesive-coated drape, and B is the part of the release liner in contact with the silicone gel. )]
    PNG
    media_image1.png
    187
    589
    media_image1.png
    Greyscale
Buan does not disclose that the adhesive on the skin-facing surface of the drape is a pressure-sensitive acrylic-based adhesive and does not disclose a silicone gel backing film interposed between the silicone gel and the drape as claimed.

Pigg teaches a wound dressing comprising a backing sheet (2; ¶0059) coated with a pressure sensitive acrylic adhesive (4; ¶0012 and 0059) and an island of absorbent material (6, 8; ¶0059) that forms a pressure sensitive adhesive margin (12; ¶0017 and 0060). Pigg teaches that the acrylic based pressure sensitive adhesive margin provides a secure attachment and improved leak resistance for the dressing (¶0012 and 0017). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Buan so that the adhesive on the skin-facing surface of the drape is a pressure sensitive acrylic-based adhesive and so that the dressing has a first margin of adhesive-coated drape around the island of absorbent material and a second margin of adhesive-coated drape around the silicone gel so that the dressing is securely attached to the skin and provides improved leak resistance as taught by Pigg.
Simmons teaches reduced pressure dressings comprising sealing rings (Fig. 2, feat. 117; Fig. 9, feat. 514) for forming a seal against the patient’s skin (¶0039). Simmons teaches that the sealing rings may be a silicone gel (¶0039) and that the sealing ring may be laminated to a drape ring (510) which couples the sealing ring to the rest of the dressing and advantageously assists with positioning and manipulating the sealing ring during manufacture (¶0069). The drape ring and the sealing ring have the same shape (Fig. 9, feats. 510 and 514). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Buan in view of the Pigg so that it comprises a silicone gel backing film having a frame shape, the silicone gel backing film being affixed to the drape by being brought in contact with the pressure-sensitive acrylic-based adhesive on the skin-facing surface of the drape surrounding the island of absorbent material and so that the silicone gel is on the silicone gel backing film at least substantially matching the frame shape of the silicone gel backing film in order to assist with positioning and manipulating the silicone gel during manufacture as taught by Simmons.
Regarding claim 2, Buan in view of Pigg and in further view of Simmons discloses the dressing of claim 1. Simmons further teaches casting paper release members (Figs. 3 and 5, feat. 242; ¶0050) releasably coupled to the non-skin facing side of the dressing (236; ¶0048-0050). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Buan in view of Pigg and in further view of Simmons so that it further comprises a removable casting sheet, and the drape is cast onto the casting sheet with the skin-facing surface being on an opposite side as the casting sheet to provide additional stiffness to help during deployment of the dressing as taught by Simmons (¶0050, lines 4-6).
Claims 3, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Buan (US 2009/0299251 A1) in view of Pigg et al. (US 2015/0320605 A1), in further view of Simmons et al. (US 2013/0209226 A1), and in further view of Baron et al. (WO 2012/125530 A1).
Regarding claim 3, Buan in view of Pigg and in further view of Simmons discloses the dressing of claim 2. Regarding independent claim 21, Buan in view of Pigg and in further view of Simmons discloses all of the elements of claim 21 common to claims 1 and 2, as discussed above. With respect to both claims 3 and 21, Simmons further teaches a casting sheet opening (Fig. 5, feat. 242 – releasable casting papers comprise a central opening), but Buan in view of Pigg and in further view of Simmons does not disclose that the drape is a transparent material, or that the island of absorbent material and the silicone gel are visible through the casting sheet opening and during placement of the dressing. With respect to claim 21, Simmons additionally teaches that the casting paper is removable from the drape after the drape has been brought in contact with the skin (¶0057), but Buan in view of Pigg and in further view of Simmons does not disclose that the casting sheet opening is formed by kiss cutting. However, unless the process of kiss cutting imparts distinctive structural characteristics on the casting sheet opening or the dressing, then a dressing comprising a casting sheet opening formed by kiss cutting is not patentably distinct from a dressing comprising a casting sheet opening formed by any other process. Please see MPEP §2113. Kiss-cutting is a process in which only one layer of a laminate is cut, which in this case results in a frame shaped carrier laminated to an uncut drape. Kiss-cutting does not appear to result in a different structure compared to any other way of obtaining a frame shaped carrier laminated to an uncut drape.
Baron teaches a window dressing (Fig. 1, feat. 10; ¶0022 - 0029) comprising a casting sheet (15; ¶0022), a transparent polyurethane layer cast on the casting sheet (40; ¶0027 and 0033), and a viewing window formed in the casting sheet (22, 32; ¶0023). Baron teaches that the viewing window allows the wound to be viewed through the dressing while the dressing is being applied so that the dressing can be appropriately positioned on the user’s skin (¶0033). Buan teaches that the silicone gel gasket should be sized and positioned such that the wound is entirely disposed within the gasket (¶0035). Forming the viewing window taught by Baron so that the silicone gel gasket of Buan is visible through the window would allow the gasket and wound to be seen while the dressing is being applied, which would help ensure proper positioning of the gasket around the wound. Because the entire drape of Baron is transparent, and the island of absorbent material of Buan is surrounded by the silicone gel gasket, if the viewing window is formed such that the silicone gel gasket is visible, the island of absorbent material will also be visible. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Buan in view of Pigg and in further view of Simmons so that the drape is a transparent material, and the casting sheet is provided with a casting sheet opening and the island of absorbent material and the silicone gel are visible through the casting sheet opening and during placement in order to ensure that the dressing is appropriately positioned with the silicone gel gasket surrounding the wound as taught by Baron and Buan.
Regarding claim 10, Buan in view of Pigg and in further view of Simmons discloses the dressing of claim 1, but does not disclose that the drape is transparent and the silicone gel is visible through the drape.
As discussed above with respect to claim 3, Baron teaches a window dressing comprising a transparent polyurethane layer (40; ¶0027 and 0033), and that being able to view the wound through the dressing while placing the dressing ensures appropriate positioning of the dressing (¶0033). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Buran in view of Pigg and in further view of Simmons so that the drape is transparent and the silicone gel is visible through the drape so that the user can view the wound through the dressing and ensure appropriate positioning of the dressing as taught by Baron.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Buan (US 2009/0299251 A1) in view of Pigg et al. (US 2015/0320605 A1), in further view of Simmons et al. (US 2012/0209226 A1), and in further view of Brown et al. (US 4,736,048 A).
Regarding claim 6, Buan in view of Pigg and in further view of Simmons discloses the dressing of claim 1, but is silent with respect to a release coating on the release liner.
Brown teaches release liners comprising fluorosilicone polymer coatings for protecting pressure sensitive adhesives (Abstract; Col. 3, lines 14-55). Brown teaches that fluorosilicone polymer coatings advantageously allow for a low release force from the release liner and a minimum of adhesion alteration (Col. 3, lines 34-55) and that such coatings are suitable for protecting both acrylic-based adhesives and silicone-based adhesives (Col. 10, lines 22-33). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Buan in view of Pigg and in further view of Simmons so that the release liner is coated with a fluoropolymer release coating on at least one side of the release liner, the fluoropolymer release coating being in contact with the pressure-sensitive acrylic-based adhesive in the second margin of adhesive coated drape and in contact with the silicone gel so that the release liner can be removed from the dressing with a low release force and without affecting the adhesive properties of the pressure sensitive acrylic based adhesive or silicone gel as taught by Brown.
Regarding claim 7, Buan in view of Pigg, in further view of Simmons, and in further view of Brown discloses the dressing of claim 6. Brown further teaches that the release liner is a polyester film (Col. 9, line 57 – Col. 10, line 2). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Buan (US 2009/0299251 A1) in view of Pigg et al. (US 2015/0320605 A1), in further view of Simmons et al. (US 2012/0209226 A1), in further view of Brown et al. (US 4,736,048 A), and in further view of Hartwell (US 2011/0028918 A1).
Regarding claim 8, Buan in view of Pigg, in further view of Simmons, and in further view of Brown discloses the dressing of claim 6, but does not disclose that the fluoropolymer release coating is in contact with a polyurethane film layer on the skin-contacting side of the island of absorbent material.
Hartwell teaches a negative pressure wound therapy dressing (Fig. 1, feat. 100; ¶0035-0040) comprising an absorbent material (110) and a wound contact layer (102) below the absorbent material. The wound contact layer may be a perforated polyurethane film, which advantageously allows fluid to flow to the absorbent while preventing tissue ingrowth into the absorbent material on the other side of the wound contact layer (¶0038). Modifying the dressing disclosed by Buan in view of Pigg, in further view of Simmons, and in further view of Brown so that it comprises a polyurethane film wound contact layer on the island of absorbent material would interpose the polyurethane film between the fluorosilicone polymer coated release liner and the island of absorbent material. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Buan in view of Pigg, in further view of Simmons, and in further view of Brown so that the fluoropolymer release coating is in contact with a polyurethane film layer on the skin-contacting side of the island of absorbent material so that the dressing comprises a wound contact layer which allows fluid to flow to the island while preventing tissue ingrowth into the island as taught by Hartwell.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buan (US 2009/0299251 A1) in view of Pigg et al. (US 2015/0320605 A1), in further view of Simmons et al. (US 2012/0209226 A1), and in further view of Gundersen et al. (US 2010/0292626 A1).
Regarding claim 9, Buan in view of Pigg and in further view of Simmons discloses the dressing of claim 1, but is silent with respect to the material of the silicone gel backing film.
Gundersen teaches a wound dressing (Fig. 1, feat. 1; ¶0088) comprising a silicone adhesive skin contacting layer (5) and a polyurethane film support layer (6) overlying it. Gundersen teaches that a polyurethane film is sufficiently stiff to serve as a support layer for a silicone adhesive such that the ease of handling is improved (¶0055-0057 and 0069). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Buan in view of Pigg and in further view of Simmons so that the silicone gel backing film is a polyurethane film because polyurethane films are sufficiently stiff to improve the ease of handling as taught by Gundersen.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Buan (US 2009/0299251 A1) in view of Pigg et al. (US 2015/0320605 A1), in further view of Simmons et al. (US 2013/0209226 A1), in further view of Baron et al. (WO 2012/125530 A1), and in further view of Brown et al. (US 4,736,048 A).
Regarding claim 22, Buan in view of Pigg, in further view of Pigg, and in further view of Baron discloses the dressing of claim 21. Buan further discloses a release liner having a larger area than the drape (Fig. 1 – release liner 34 is larger than drape 12).
As discussed above with respect to claim 6, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Buan in view of Pigg and in further view of Simmons so that the release liner is coated with a fluoropolymer release coating on at least one side of the release liner, the fluoropolymer release coating being in contact with the pressure-sensitive acrylic-based adhesive in the second margin of adhesive coated drape and in contact with the silicone gel so that the release liner can be removed from the dressing with a low release force and without affecting the adhesive properties of the pressure sensitive acrylic based adhesive or silicone gel as taught by Brown (Col. 3, lines 34-55; Col. 10, lines 22-33).
Allowable Subject Matter
Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 16 and 19 are each dependent upon independent claim 15, which recites a method of assembling a dressing comprising forming a hole through a casting sheet and a drape, which is a thin transparent film formed on the casting sheet, among other things. This limitation is allowable over the prior art for the same reason discussed with respect to parent application no. 16/114,813 (issued as U.S. Patent No. 11,007,083), namely that the prior art does not teach or motivate the modification of the method of assembly disclosed by Buan (¶0037-0046) such that a hole is formed through both the casting sheet and the drape. Simmons teaches a negative pressure wound therapy dressing comprising a drape (Fig. 5, feat. 228) with a hole (240), and a casting sheet with a hole (242), but is silent with respect to whether or not the respective holes are formed in the same assembly step. Baron and Atteia (WO 2011/067626 A1) each teach window dressings, and their methods of assembly, comprising drapes formed on casting sheets in which the central portion of the casting sheets are cut and removed from the dressing such that the remainder of the casting sheets form the window frame of the window dressing. However, Baron and Atteia do not provide motivation for modifying the method of assembly disclosed by Buan such that the central portion of the casting sheet would be retained when the port hole is formed through the drape. Therefore, the prior art does not provide motivation for modifying the method disclosed by Buan such that a hole is formed through a casting sheet and drape as recited in claim 15. As indicated above, claim 15 has been rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,007,083. Therefore, claims 16 and 19 are objected to as comprising allowable subject matter, but as being dependent on a rejected base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Atteia et al. (WO 2011/067626 A1) teaches a window wound dressing comprising a casting sheet and a drape, and a method of assembly thereof.
Boehringer et al. (US 2004/0064132 A1) teaches a negative pressure wound therapy dressing comprising a gap filling material as a gasket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                             
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781